


Exhibit 10.34

 

INDEMNIFICATION AGREEMENT

 

THIS AGREEMENT (“Agreement”), which provides for indemnification, expense
advancement and other rights under the terms and conditions set forth, is made
and entered into this            day of January, 2012 between TITAN
MACHINERY, INC., (the “Company”), and                        (“Indemnitee”).

 

RECITALS

 

WHEREAS, Indemnitee is serving as [a director] of the Company, and as such is
performing a valuable service for the Company; and

 

WHEREAS, competent and experienced persons are becoming increasingly reluctant
to serve publicly-held corporations as directors and/or officers or in other
fiduciary capacities at the request of their companies unless they are provided
with adequate protection through liability insurance and adequate company
indemnification against risks of claims and actions against them arising out of
their service to the corporation; and

 

WHEREAS, the Board of Directors has determined that the ability to attract and
retain qualified persons to serve as directors and/or officers is in the best
interests of the Company and its stockholders, and that the Company should act
to assure such persons that there will be adequate certainty of protection
through insurance and indemnification against risks of claims and actions
against them arising out of their service to and activities on behalf of the
Company; and

 

WHEREAS, Section 145 of the General Corporation Law of Delaware permits the
Company to indemnify and advance expenses to its officers and directors and to
indemnify and advance expenses to  persons who serve at the request of the
Company as directors, officers, employees, or agents of other corporations or
enterprises; and

 

WHEREAS, the Company has adopted provisions in its Bylaws requiring
indemnification and advancement of expenses to its officers and directors, and
providing that the Company may enter into indemnification agreements which
specify the rights and obligations of the Company and such persons with respect
to indemnification, advancement of expenses and related matters, and further
providing that any such agreements shall supersede the indemnification and
expense advancement provisions of such Bylaws; and

 

WHEREAS, the Company desires to have Indemnitee continue to serve in an Official
Capacity, and Indemnitee desires to continue so to serve the Company, provided,
and on the express condition, that Indemnitee is furnished with the indemnity
and other rights set forth in this Agreement;

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

Now, therefore, in consideration of Indemnitee’s continued service to the
Company in Indemnitee’s Official Capacity, the parties hereto agree as follows:

 

1.             Definitions.  For purposes of this Agreement:

 

(a)           “Change of Control” means a change in control of the Company
occurring after the Effective Date of a nature that would be required to be
reported in response to Item I of Current Report on Form 8-K (or in response to
any similar item on any similar schedule or form) promulgated under the
Securities Exchange Act of 1934 (the “Act”), whether or not the Company is then
subject to such reporting requirement; provided, however, that, without
limitation, such a Change of Control shall be deemed to have occurred if after
the Effective Date (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Act) becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Act), directly or indirectly, of securities of the Company representing
thirty percent (30%) or more of the combined voting power of the Company’s then
outstanding securities without the prior approval of at least two-thirds of the
members of the Board of Directors in office immediately prior to such person
attaining such percentage; (ii) the Company is a party to a merger,
consolidation, sale of assets or other reorganization, or a proxy contest, as a
consequence of which members of the Board of Directors in office immediately
prior to such transaction or event constitute less than a majority of the Board
of Directors thereafter; or (iii) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors (including for this purpose any new director whose election or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such period) cease for any reason to constitute at least a
majority of the Board of Directors.

 

(b)           “Official Capacity” means Indemnitee’s corporate status as an
officer and/or director and any other fiduciary capacity in which he serves the
Company, its subsidiaries and affiliates, and any other entity which he serves
in such capacity at the request of the Company’s CEO, its Board of Directors or
any committee of its Board of Directors.  “Official Capacity” also refers to all
actions which Indemnitee takes or does not take while serving in such capacity.

 

(c)           “Disinterested Director” means a director of the Company who is
not and was not a party to the Proceeding in respect of which indemnification or
advancement of expenses is sought by Indemnitee.

 

(d)           “Effective Date” means the date first above written.

 

(e)           “Expenses” shall include all direct and indirect costs including,
but not limited to, reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, advisory fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with investigating, prosecuting, defending,
preparing to investigate, prosecute or defend a Proceeding, or being or
preparing to be a witness in a Proceeding.

 

2

--------------------------------------------------------------------------------


 

(f)            “Independent Counsel” means a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past two years has been, retained to represent:  (i) the Company
or Indemnitee in any matter material to either such party, or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder. 
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

 

(g)           “Proceeding” includes any actual or threatened inquiry,
investigation, action, suit, arbitration, or any other such actual or threatened
action or occurrence, whether civil, criminal, administrative or investigative,
whether or not initiated prior to the Effective Date, except a proceeding
initiated by an Indemnitee pursuant to Section 7 of this Agreement to enforce
his or her rights under this Agreement.

 

2.             Service by Indemnitee.  Indemnitee will serve and/or continue to
serve in Indemnitee’s Official Capacity faithfully and to the best of
Indemnitee’s ability so long as Indemnitee has or holds such Official Capacity. 
Indemnitee may at any time and for any reason resign from Indemnitee’s Official
Capacity (subject to any other contractual obligation or any obligation imposed
by operation of law).

 

3.             Indemnification and Advancement of Expenses.

 

(a)           General.  Except as otherwise provided in this Agreement, the
Company shall indemnify and advance Expenses to Indemnitee to the fullest extent
permitted by the Delaware General Corporation Law as such law may from time to
time be amended.  Indemnitee shall be entitled to the Indemnification and/or
advancement provided in this Section if, by reason of his or her Official
Capacity, Indemnitee is a party or is threatened to be made a party to any
Proceeding or by reason of anything done or not done by Indemnitee in his or her
Official Capacity.  The Company shall advance Expenses to Indemnitee and
indemnify Indemnitee against all costs, judgments, penalties, fines,
liabilities, amounts paid in settlement by or on behalf of Indemnitee in any
Proceeding, and Expenses actually and reasonably incurred by Indemnitee in
connection with such Proceeding, if Indemnitee is determined to have met the
standard of conduct set forth in Section 6(a).

 

(b)           Exceptions.  Indemnitee shall receive no indemnification or
advancement of Expenses:

 

(i)       to the extent such indemnification or advancement of Expenses is
expressly prohibited by Delaware law or the public policies of Delaware, the
United States of America or agencies of any governmental authority in any
jurisdiction governing the matter in question;

 

(ii)      to the extent payment is actually made to Indemnitee for the amount to
which Indemnitee would otherwise have been entitled under this Agreement
pursuant to an insurance policy, or another indemnity agreement or arrangement
from the Company or other person or entity,

 

3

--------------------------------------------------------------------------------


 

(iii)     in connection with any Proceeding, or part thereof (including claims
and counterclaims) initiated by Indemnitee, except a judicial proceeding or
arbitration pursuant to Section 7(a) to enforce rights under this Agreement,
unless the Proceeding (or part thereof) was authorized by the Board of Directors
of the Company;

 

(iv)     with respect to any Proceeding brought by or on behalf of the Company
against Indemnitee that is authorized by the Board of Directors of the Company,
except as provided in Section 4 below.

 

(v)      with respect to any claim, issue, or matter as to which Delaware law
expressly prohibits such indemnification by reason of any adjudication of
liability of Indemnitee to the Company, unless and only to the extent that the
Delaware Court of Chancery, or the court in which such action or suit was
brought, shall determine upon application that, despite an adjudication of
liability but in view of all the circumstances of the case, Indemnitee is
entitled to indemnification for such Expenses as such court shall deem proper.

 

4.             Indemnification for Expenses of Successful Party. 
Notwithstanding the limitations of any other provisions of this Agreement, to
the extent that Indemnitee is successful on the merits or otherwise in defense
of any Proceeding, or in defense of any claim, issue or matter therein,
including, without limitation, the dismissal of any action without prejudice, or
if it is ultimately determined that Indemnitee is otherwise entitled to be
indemnified against Expenses, Indemnitee shall be indemnified against all
Expenses actually and reasonably incurred in connection therewith. If Indemnitee
is partially successful on the merits or otherwise in defense of any Proceeding,
such indemnification shall be apportioned appropriately to reflect the degree of
success.

 

5.             Indemnification for Expenses Incurred in Serving as a Witness. 
Notwithstanding any other provisions of this Agreement, Indemnitee shall be
entitled to indemnification and advancement against all Expenses reasonably
incurred for serving as a witness by reason of Indemnitee’s Official Capacity in
any proceeding with respect to which Indemnitee is not a party.

 

6.             Determination of Entitlement to Indemnification.

 

(a)           Standard of Conduct.  Indemnitee shall be entitled to
indemnification and/or advancement of Expenses (subject to the provision of an
undertaking in compliance with Section 10 in the case of a request to advance
Expenses), pursuant to this Agreement, only upon a determination, (based on the
facts then known in the case of a request for advancement of Expenses), that
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company, and with respect to
any criminal action or proceeding, had no reasonable cause to believe that
Indemnitee’s conduct was unlawful.  The termination of any action, suit or
proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, or, with
respect

 

4

--------------------------------------------------------------------------------


 

to any criminal action or proceeding, had reasonable cause to believe that
Indemnitee’s conduct was unlawful.

 

In the event of a guilty plea by Indemnitee, Indemnitee shall remain entitled to
indemnification; provided, however, that following such plea Indemnitee in good
faith requests indemnification.  Indemnitee’s eligibility for indemnification
shall be determined as set forth in Section 6(b)(i)-(iv) below.  If, in
reviewing Indemnitee’s plea and the facts and circumstances relating to such
plea, the decision-maker identified in Sections 6(b)(i)-(iv) below determines
that Indemnitee has met the standard of conduct set forth in this
Section 6(a) and thus is entitled to indemnification for any items set forth in
Section 3(a) above, then the Company shall indemnify Indemnitee in accordance
with the decision-maker’s determination.

 

(b)           Manner of Determining Eligibility.  Upon Indemnitee’s written
request for indemnification or advancement of Expenses, the entitlement of
Indemnitee to such requested indemnification or advancement of Expenses shall be
determined by:

 

(i)       the Board of Directors of the Company by a majority vote of
Disinterested Directors (defined above), whether or not such majority
constitutes a quorum; or

 

(ii)      a committee of Disinterested Directors designated by majority vote of
such Disinterested Directors, whether or not such majority constitutes a quorum;
or

 

(iii)     Independent Counsel (defined above) in a written opinion to the board
of directors, or designated committee of the Board, with a copy to Indemnitee,
which Independent Counsel shall be selected by majority vote of the Company’s
directors at a meeting at which a quorum is present, or a majority vote of the
Disinterested Directors, or Committee of Disinterested Directors; or

 

(iv)     the Company’s stockholders, by a majority vote of those in attendance
at a meeting at which a quorum is present.

 

(c)           Payment of Costs of Determining Eligibility.  The Company shall
pay all costs associated with its determination of Indemnitee’s eligibility for
indemnification or advancement of Expenses.

 

(d)           Presumptions and Effect of Certain Proceedings.  The Secretary of
the Company shall, promptly upon receipt of Indemnitee’s request for
indemnification and/or advancement of Expenses, advise in writing the Board of
Directors or such other person or persons empowered to make the determination
requested in Section 6(b), and the Company shall thereafter promptly make such
determination or initiate the appropriate process for making such determination.

 

7.             Remedies of Indemnitee.

 

(a)           In the event that a determination is made that Indemnitee is not
entitled to indemnification or advancement of Expenses hereunder or if payment
or a payment arrangement has not been timely made within fifteen (15) business
days following a determination of entitlement to indemnification and/or
advancement of Expenses, Indemnitee shall be entitled to a final adjudication in
a court of competent jurisdiction of entitlement to such indemnification

 

5

--------------------------------------------------------------------------------


 

and/or advancement.  Alternatively, Indemnitee may seek an award in an
arbitration to be conducted by a single arbitrator pursuant to the rules of the
American Arbitration Association, such award to be made within sixty (60) days
following the filing of the demand for arbitration.  The Company shall not
oppose Indemnitee’s right to seek any such adjudication or award in
arbitration.  The determination in any such judicial proceeding or arbitration
shall be made de novo and Indemnitee shall not be prejudiced by reason of a
determination (if so made) pursuant to Section 6 that Indemnitee is not entitled
to indemnification or advancement.

 

(b)           If a determination is made or deemed to have been made under the
terms of Section 6, or any other Section hereunder, that Indemnitee is entitled
to indemnification, the Company shall be bound by such determination and is
precluded from asserting that such determination has not been made or that the
procedure by which such determination was made is not valid, binding and
enforceable.

 

(c)           If the court or arbitrator shall determine that Indemnitee is
entitled to any indemnification or payment of Expenses hereunder, the Company
shall pay all Expenses actually and reasonably incurred by Indemnitee in
connection with such adjudication or arbitration (including, but not limited to,
any appellate Proceedings).

 

8.             Continuation of Obligation of Company.  All agreements and
obligations of the Company contained in this Agreement shall continue during the
period of Indemnitee’s Official Capacity and shall continue thereafter with
respect to any Proceedings based on or arising out of Indemnitee’s Official
Capacity.  This Agreement shall be binding upon all successors and assigns of
the Company (including any transferee of all or substantially all of its assets
and any successor by merger or operation of law) and shall inure to the benefit
of Indemnitee’s heirs, personal representatives and estate.

 

9.             Notification and Defense of Claim.  Promptly after receipt by
Indemnitee of notice of any Proceeding, Indemnitee will notify the Company in
writing of the commencement thereof; but the omission so to notify the Company
will not relieve it from any liability that it may have to Indemnitee. 
Notwithstanding any other provision of this Agreement, with respect to any such
Proceeding of which Indemnitee notifies the Company:

 

(a)  Except as otherwise provided in this Section 9(b), to the extent that it
may wish, the Company may, separately or jointly with any other indemnifying
party, assume the defense of the Proceeding.  After notice from the Company to
Indemnitee of its election to assume the defense of the Proceeding, the Company
shall not be liable to Indemnitee under this Agreement for any Expenses
subsequently incurred by Indemnitee except as otherwise provided below. 
Indemnitee shall have the right to employ Indemnitee’s own counsel in such
Proceeding, but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense thereof shall be at the expense of
Indemnitee unless (i) the employment of counsel by Indemnitee has been
authorized by the Company, (ii) Indemnitee shall have reasonably determined that
there is a conflict of interest between the Company and Indemnitee in the
conduct of the defense of the Proceeding, and such determination is supported by
an opinion of qualified legal counsel addressed to the Company, or (iii) the
Company shall not within sixty (60) calendar days of receipt of notice from
Indemnitee in fact have employed counsel to assume the defense of the
Proceeding.

 

6

--------------------------------------------------------------------------------


 

(b)  The Company shall not be entitled to assume the defense of any Proceeding
brought by or on behalf of the Company, or as to which Indemnitee shall have
made the determination provided for in subparagraph (a)(ii) above.

 

(c)  Regardless of whether the Company has assumed the defense of a Proceeding,
the Company shall not be liable to indemnify Indemnitee under this Agreement for
any amounts paid in settlement of any Proceeding effected without the Company’s
written consent, and the Company shall not settle any Proceeding in any manner
that would impose any penalty or limitation on, or require any payment
from, Indemnitee without Indemnitee’s written consent.  Neither the Company nor
Indemnitee will unreasonably withhold its consent to any proposed settlement.

 

(d)  Until the Company receives notice of a Proceeding from Indemnitee, the
Company shall have no obligation to indemnify or advance Expenses to Indemnitee
as to Expenses incurred prior to Indemnitee’s notification of Company.

 

10.          Indemnitee’s Undertaking In Connection With A Request For
Advancement.  As a condition precedent to the Company’s advancement of Expenses
to and/or indemnification of Indemnitee, Indemnitee shall provide the Company
with (a) a written affirmation by such person of his or her good faith belief
that he or she has met the standard of conduct necessary for indemnification
under §145 of the Delaware General Corporation Laws, and (b) an undertaking, in
substantially the form attached as Exhibit 1, by or on behalf of Indemnitee to
reimburse such amount if it is finally determined, after all appeals by a court
of competent jurisdiction that Indemnitee is not entitled to be indemnified
against such Expenses by the Company as provided by this Agreement or
otherwise.  Indemnitee’s undertaking to reimburse any such amounts is not
required to be secured.

 

11.          Separability; Prior Indemnification Agreements.

 

(a)  If any provision of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not by
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as  to give effect to the intent of the parties that the Company
provide protection to Indemnitee to the fullest enforceable extent provided for
in this Agreement.

 

(b)  This Agreement shall supersede and replace any prior indemnification
agreements entered into by and between the Company and Indemnitee and any such
prior agreements shall be terminated upon execution of this Agreement.

 

7

--------------------------------------------------------------------------------


 

(c)  This Agreement shall supersede the provisions of the Company’s Bylaws
regarding indemnification and advancement of expenses, and is intended as the
sole agreement governing the rights of Indemnitee to indemnification and
advancement of expenses to Indemnitee with respect to all matters which are the
subject of this Agreement.

 

12.          Non-attribution of Actions of Any Indemnitee to Any Other
Indemnitee.  For purposes of determining whether Indemnitee is entitled to
indemnification or advancement of Expenses by the Company under this Agreement
or otherwise, the actions or inactions of any other indemnitee or group of
indemnitees shall not be attributed to Indemnitee.

 

13.          Headings; References; Pronouns.  The headings of the sections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof. 
References herein to section numbers are to sections of this Agreement.  All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as appropriate.

 

14.          Other Provisions.

 

(a)           This Agreement shall be interpreted and enforced in accordance
with the laws of Delaware.

 

(b)           This Agreement may be executed in one or more counterparts, each
of which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same Agreement.  Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
as evidence of the existence of this Agreement.

 

(c)           This Agreement shall not be deemed an employment contract between
the Company and Indemnitee, and the Company shall not be obligated to continue
Indemnitee in Indemnitee’s Official Capacity by reason of this Agreement.

 

(d)           Upon a payment to Indemnitee under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
Indemnitee to recover against any person for such liability, and Indemnitee
shall execute all documents and instruments required and shall take such other
actions as may be necessary to secure such rights, including the execution of
such documents as may be necessary for the Company to bring suit to enforce such
rights.

 

(e)           No supplement, modification or amendment of this Agreement shall
be binding unless executed in writing by both parties hereto.  No waiver of any
of the provisions of this Agreement shall be deemed or shall constitute a waiver
of any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

(f)            The Company agrees to stipulate in any such court or before any
such arbitrator that the Company is bound by all the provisions of this
Agreement and is precluded from making any assertions to the contrary.

 

(g)           Indemnitee’s rights under this Agreement shall extend to
Indemnitee’s spouse, members of Indemnitee’s immediate family, and Indemnitee’s
representative(s), guardian(s),

 

8

--------------------------------------------------------------------------------


 

conservator(s), estate, executor(s), administrator(s), and trustee(s), (all of
whom are referred to as “Related Parties”), as the case may be, to the extent a
Related Party or a Related Party’s property is subject to a Proceeding by reason
of Indemnitee’s Official Capacity.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

 

TITAN MACHINERY, INC.

 

 

 

 

 

By

 

 

 

Its

 

 

 

 

 

 

 

 

[Indemnitee]

 

9

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

UNDERTAKING TO REPAY INDEMNIFICATION EXPENSES

 

I                                                                       , agree
to reimburse the Company for all expenses paid to me by the Company for my
defense in any civil or criminal action, suit, or Proceeding, in the event, and
to the extent that it shall ultimately be determined that I am not entitled to
be indemnified by the Company for such expenses.

 

 

 

Signature

 

 

 

 

 

Typed Name

 

 

 

 

 

Office

 

 

 

 

 

 

) ss:

 

 

 

Before me                                             , on this day personally
appeared                                       , known to me to be the person
whose name is subscribed to the foregoing instrument, and who, after being duly
sworn, stated that the contents of said instrument is to the best of his/her
knowledge and belief true and correct and who acknowledged that he/she executed
the same for the purpose and consideration therein expressed.

 

GIVEN under my hand and official seal at                 , this               
day of                       , 201    .

 

 

 

 

 

Notary Public

 

 

My commission expires:

 

--------------------------------------------------------------------------------
